Title: From Thomas Jefferson to George Read, 14 February 1805
From: Jefferson, Thomas
To: Read, George


                  
                  Feb. 14. 05
                  Th: Jefferson presents his compliments to mr Read and thanks him for his note on the subject of the Prohibition. he suggests for his consideration at the same time the English process of Habeas corpus cum causâ which not only stops proceeding below but removes the cause to the superior court. this part of the English law may have been adopted in Delaware. it was so in Virginia, and in daily use there.
               